Appellant was convicted in the district court of Henderson County of transporting intoxicating liquor, and has punishment fixed at confinement for one year in the penitentiary.
Officers followed a car in which appellant was riding for some distance down a public road. For some reason undisclosed appellant got out of the car and started away. The officers got out of their car and pursued him. He was seen to take two bottles of whisky, one at least of which was a quart bottle, from his pocket and threw them away as he ran. The officers captured him and the bottles. Appellant denied having the whiskey or throwing it away.
There are no bills of exception in the record. Several special. charges were asked by appellant, but their refusal seems not to have been excepted to in any way.
The judgment will be affirmed.
Affirmed. *Page 609